 Case 2:20-cv-06235-CCC-MF Document 17 Filed 02/03/21 Page 1 of 1 PageID: 43

Amy L. Bennecoff (275805)
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Telephone: 215-540-8888
Facsimile: 215-540-8817
teamkimmel@creditlaw.com
Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

AFRODITE JAQUEZ,                                §
                                                §
               Plaintiff,                       §   Civil Action No. 2:20-cv-06235-CCC-MF
                                                §
               v.                               §
                                                §
MIDLAND CREDIT MANAGEMENT,                      §
INC.,                                           §
                                                §
               Defendant.                       §
                                                §

                                    STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.



  /s/ Dana Brett Briganti                                /s/ Amy L. Bennecoff Ginsburg
   DANA BRETT BRIGANTI                                    Amy L. Bennecoff Ginsburg Esq.
   HINSHAW & CULBERTSON LLP                               Kimmel & Silverman, P.C.
   800 3RD AVENUE                                         30 East Butler Pike
   13TH FLOOR                                             Ambler, PA 19002
   NEW YORK, NY 10022                                     Phone: (215) 540-8888
   Phone: 212-471-6200                                    Fax: (215) 540-8817
   Email: dbriganti@hinshawlaw.com                        Email: aginsburg@creditlaw.com
   Attorney for the Defendant                             Attorney for the Plaintiff

   Date: February 2, 2021                                Date: February 2, 2021


                            SO ORDERED
                                s/Claire C. Cecchi          .
                            Claire C. Cecchi, U.S.D.J.

                            Date:    2/3/2021
